DETAILED ACTION
This Office action is in response to a non-provisional utility patent application filed by Applicant on 2/28/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 2/28/2019 has been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites, “…the encryption…”, which lacks antecedent basis.  It is unclear which encryption the limitation is referring to. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10-11, 16 rejected under 35 U.S.C. 103 as being unpatentable over Case (U.S. Pat. App. Pub. 2016/0364343 A1) in view of Okuno (U.S. Pat. App. Pub. 2006/0098675 A1) in view of DeMilo (U.S. Pat. App. Pub. 2011/0022642 A1).
Regarding claim 1, Case discloses: a method for securing storage over a fabric connection, comprising: receiving a request to store one or more blocks of data using a storage module that is connected with a compute node over a fabric (the memory 130 (interpreted as the recited storage module) is connected with the multi-core SOC 100 (interpreted as the recited compute node) via the switch fabric 114 (interpreted as the recited fabric). Case Fig. 1 and paras. 0015-0016.), wherein: the compute node comprises a fabric [network] interface [card] with a resident encryption capability (the SOC 100 includes an interface with the fabric 114 and the inline encryption engine IEE 112. Case Fig. 1 and para. 0015.); and the storage module comprises a storage fabric interface for receiving encrypted data (the memory is coupled to the fabric by way of various interfaces such as the DIAC module 116 and the DDR DRAM interface 122. Case Fig. 1 and para. 0028. The IEE is coupled to the fabric which can be interpreted as an interface. Case para. 0017.); encrypting the data utilizing the resident encryption capability to create a first encrypted data set (the inline encryption engine (IEE) 112 encrypts transaction data and is coupled to a switch fabric 114. Case Fig. 1 and para. 0017.); and sending the first encrypted data set from the fabric [network] interface [card] to the storage module over the fabric (following path 304, the encrypted data, having been encrypted by the IEE, passes the coupling between the IEE and the fabric (interpreted as the recited fabric interface) over the fabric 114 on its way to the memory 130. Case Fig. 3, path 304 and para. 0044.). 
Case does not disclose: fabric network interface card; metadata is associated with the first encrypted data set and the metadata is stored on the compute node.
However, Okuno does disclose: fabric network interface card (data received passes from the network interface card and to the fabric. Okuno para. 0050. Data passes from the fabric though the network interface card to the network. Okuno para. 0050.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cryptographic framework for protecting a domain’s information using keys and node across a fabric architecture of Case with a fabric network interface card based upon the teachings of Okuno. The motivation being to facilitate the routing of traffic to and from the network. Okuno para. 0050.
Case in view of Okuno does not disclose: metadata is associated with the first encrypted data set and the metadata is stored on the compute node.
However, DeMilo does disclose: metadata is associated with the first encrypted data set and the metadata is stored on the compute node (specify metadata attribute to associate with a file uploaded to the cloud storage server. A network link to the file and the file metadata is stored in an enterprise database. DeMilo para. 0012. Uploaded files can be files encrypted by the tenant. DeMilo para. 0023.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cryptographic framework for protecting a domain’s information using keys and node across a fabric architecture of Case with metadata associated with encrypted data and stored in a node based upon the teachings of DeMilo. The motivation being to label data with metadata to facilitate the appropriate handling and storage of the data. DeMilo para. 0012.
Regarding claim 7, Case in view of Okuno in view of DiMilo discloses the limitations of claim 1, wherein the storage module comprises non-volatile memory express storage (storage memories can be either volatile or non-volatile. Case para. 0079.).
Regarding claim 10, Case in view of Okuno in view of DiMilo discloses the limitations of claim 1, further comprising: sending a request to the storage module to retrieve a portion of the first encrypted data set; receiving the portion of the first encrypted data set over the fabric; and decrypting the portion of the first encrypted data set utilizing the encryption key associated with the first encrypted data set (retrieving a file stored by a cloud service includes retrieving the keys needed to decrypt the file if the file was previously encrypted prior to storage. DiMilo para. 0046.).  
Regarding claim 11, Case discloses: a system comprising: a processor; and a memory that stores instructions that cause the processor to: receive a request to store one or more blocks of data using a storage module that is connected with a compute node over a fabric (the memory 130 (interpreted as the recited storage module) is connected with the multi-core SOC 100 (interpreted as the recited compute node) via the switch fabric 114 (interpreted as the recited fabric). Case Fig. 1 and paras. 0015-0016.), wherein the compute node comprises a first fabric [network] interface [card] with a resident encryption capability (the SOC 100 includes an interface with the fabric 114 and the inline encryption engine IEE 112. Case Fig. 1 and para. 0015.); and the storage module comprises a storage fabric interface for receiving encrypted data (the memory is coupled to the fabric by way of various interfaces such as the DIAC module 116 and the DDR DRAM interface 122. Case Fig. 1 and para. 0028. The IEE is coupled to the fabric which can be interpreted as an interface. Case para. 0017.); encrypt the data utilizing the resident encryption capability and a first encryption key to create a first encrypted data set (the inline encryption engine (IEE) 112 encrypts transaction data and is coupled to a switch fabric 114. Case Fig. 1 and para. 0017.); and send the first encrypted data set from the fabric network interface card to the storage module over the fabric (following path 304, the encrypted data, having been encrypted by the IEE, passes the coupling between the IEE and the fabric (interpreted as the recited fabric interface) over the fabric 114 on its way to the memory 130. Case Fig. 3, path 304 and para. 0044.).
Case does not disclose: fabric network interface card; wherein metadata associated the first encrypted data set with the first encryption key is stored on the compute node.
However, Okuno does disclose: fabric network interface card (data received passes from the network interface card and to the fabric. Okuno para. 0050. Data passes from the fabric though the network interface card to the network. Okuno para. 0050.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cryptographic framework for protecting a domain’s information using keys and node across a fabric architecture of Case with a fabric network interface card based upon the teachings of Okuno. The motivation being to facilitate the routing of traffic to and from the network. Okuno para. 0050.
Case in view of Okuno does not disclose: wherein metadata associated the first encrypted data set with the first encryption key is stored on the compute node. 
However, DeMilo does disclose: wherein metadata associated the first encrypted data set with the first encryption key is stored on the compute node (specify metadata attribute to associate with a file uploaded to ta cloud storage server. A network link to the file and the file metadata is stored in an enterprise database. DeMilo para. 0012. Uploaded files can be files encrypted by the tenant. DeMilo para. 0023.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cryptographic framework for protecting a domain’s information using keys and node across a fabric architecture of Case with metadata associated with encrypted data and stored in a node based upon the teachings of DeMilo. The motivation being to label data with metadata to facilitate the appropriate handling and storage of the data. DeMilo para. 0012.
Regarding claim 16, Case in view of Okuno in view of DiMilo discloses the limitations of claim 11, wherein the storage module comprises a non-volatile memory express storage module (storage memories can be either volatile or non-volatile. Case para. 0079.).

Claims 2, 4, 12, 14 rejected under 35 U.S.C. 103 as being unpatentable over Case in view of Okuno in view of DeMilo in view of Barton (U.S. Pat. App. Pub. 2012/0233293 A1).
Regarding claim 2, Case in view of Okuno in view of DiMilo discloses the limitations of claim 1. Case in view of Okuno in view of DiMilo does not disclose: wherein the storage module stores a first portion of the first encrypted data set on a first storage device in the storage module, and wherein the storage module stores a second portion of the first encrypted data set on a second storage device in the storage module.
However, Barton does disclose: wherein the storage module stores a first portion of the first encrypted data set on a first storage device in the storage module, and wherein the storage module stores a second portion of the first encrypted data set on a second storage device in the storage module (the object to be stored is divided into a number of segments, each segment corresponding to a portion of the object, and each of which is stored individually in the cloud storage system.  The system also generates a manifest file describing the relationship of the various segments to the original data file. Barton para. 0007. Object portions are stored among a plurality of storage servers 108. Barton Fig. 1a and paras. 0027 and 0118.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cryptographic framework for protecting a domain’s information using keys and node across a fabric architecture of Case with storing portions of data on separate devices based upon the teachings of Barton.  The motivation being to more efficiently handle the storage and management of large files in the cloud. Barton para. 0002.
Regarding claim 4, Case in view of Okuno in view of DiMilo in view of Barton discloses the limitations of claim 2, wherein the compute node comprises a first encryption key, the data is encrypted with the first encryption key, metadata is associated with the first encryption key, and the metadata associated with the first encryption key is associated with the metadata associated with the first encrypted data set (the resource domain identifiers and attributes are associated with the cryptographic key for selection and also be bound to the data to ensure the data cannot be swapped externally and fetched by a source of a different domain. Case para. 0026.). 
Regarding claim 12, Case in view of Okuno in view of DiMilo discloses the limitations of claim 11, wherein: the storage module comprises a storage fabric interface; the storage fabric interface manages the storage of the first portion of the first encrypted data set and the second portion of the first encrypted data set (the memory is coupled to the fabric by way of various interfaces such as the DIAC module 116 and the DDR DRAM interface 122. Case Fig. 1 and para. 0028. The IEE is coupled to the fabric which can be interpreted as an interface. Case para. 0017.).  
Case in view of Okuno in view of DiMilo does not disclose: the storage module stores a first portion of the first encrypted data set on a first memory device of the storage module, and wherein the storage module stores a second portion of the first encrypted data set on a second memory device of the storage module; and the storage fabric interface specifies that the first portion of the first encrypted data set is stored on the first memory device and that the second portion of the first encrypted data set is stored on the second memory device.
However, Barton does disclose: the storage module stores a first portion of the first encrypted data set on a first memory device of the storage module, and wherein the storage module stores a second portion of the first encrypted data set on a second memory device of the storage module (the object to be stored is divided into a number of segments, each segment corresponding to a portion of the object, and each of which is stored individually in the cloud storage system.  The system also generates a manifest file describing the relationship of the various segments to the original data file. Barton para. 0007. Object portions are stored among a plurality of storage servers 108. Barton Fig. 1a and paras. 0027 and 0118.); and the storage fabric interface specifies that the first portion of the first encrypted data set is stored on the first memory device and that the second portion of the first encrypted data set is stored on the second memory device (the object to be stored is divided into a number of segments, each segment corresponding to a portion of the object, and each of which is stored individually in the cloud storage system.  The system also generates a manifest file describing the relationship of the various segments to the original data file. Barton para. 0007. Object portions are stored among a plurality of storage servers 108. Barton Fig. 1a and paras. 0027 and 0118.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cryptographic framework for protecting a domain’s information using keys and node across a fabric architecture of Case with storing portions of data on separate devices based upon the teachings of Barton.  The motivation being to more efficiently handle the storage and management of large files in the cloud. Barton para. 0002.
Regarding claim 14, Case in view of Okuno in view of DiMilo in view of Barton discloses the limitations of claim 12, wherein the compute node comprises two or more encryption keys (cryptographic key control establishes cryptographic keys and permissions. Case para. 0037.).

Claims 3, 13 rejected under 35 U.S.C. 103 as being unpatentable over Case in view of Okuno in view of DeMilo in view of Barton in view of Jaber (U.S. Pat. App. Pub. 2014/0025947 A1).
Regarding claim 3, Case in view of Okuno in view of DiMilo in view of Barton discloses the limitations of claim 2, wherein: the first portion of the first encrypted data set is stored on a first plurality of memory devices; and the second portion of the first encrypted data set is stored on a second plurality of memory devices (the object to be stored is divided into a number of segments, each segment corresponding to a portion of the object, and each of which is stored individually in the cloud storage system.  The system also generates a manifest file describing the relationship of the various segments to the original data file. Barton para. 0007. Object portions are stored among a plurality of storage servers 108. Barton Fig. 1a and paras. 0027 and 0118.).  
Case in view of Okuno in view of DiMilo in view of Barton does not disclose: the storage module comprises a redundant array of independent disks.
However, Jaber does disclose: the storage module comprises a redundant array of independent disks (external data storage can be in the form of a RAID system. Jaber para. 0042.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cryptographic framework for protecting a domain’s information using keys and node across a fabric architecture of Case with a redundant array of independent disks based upon the teachings of Jaber. The motivation being to protect data by storing the information across a plurality of different storage devices. Jaber para. 0041.
Regarding claim 13, Case in view of Okuno in view of DiMilo in view of Barton discloses the limitations of claim 12, wherein: the first portion of first encrypted data set is stored on a first plurality of memory devices; and the second portion of first encrypted data set is stored on a second plurality of memory devices (the object to be stored is divided into a number of segments, each segment corresponding to a portion of the object, and each of which is stored individually in the cloud storage system.  The system also generates a manifest file describing the relationship of the various segments to the original data file. Barton para. 0007. Object portions are stored among a plurality of storage servers 108. Barton Fig. 1a and paras. 0027 and 0118.).  
Case in view of Okuno in view of DiMilo in view of Barton does not disclose: the storage module comprises a redundant array of independent disks.
However, Jaber does disclose: the storage module comprises a redundant array of independent disks (data storage can be in the form of a RAID system. Jaber para. 0042.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cryptographic framework for protecting a domain’s information using keys and node across a fabric architecture of Case with a redundant array of independent disks based upon the teachings of Jaber. The motivation being to protect data by storing the information across a plurality of different storage devices. Jaber para. 0041. 

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Case in view of Okuno in view of DeMilo in view of Cui (U.S. Pat. App. Pub. 2020/0387470 A1).
Regarding claim 6, Case in view of Okuno in view of DiMilo discloses the limitations of claim 1. Case in view of Okuno in view of DiMilo does not disclose: wherein the fabric network interface card comprises an encryption accelerator, and wherein encrypting the data comprises the encryption accelerator encrypting the data.
However, Cui does disclose: wherein the fabric network interface card comprises an encryption accelerator, and wherein encrypting the data comprises the encryption accelerator (a cryptographic accelerator in conjunction with a network interface card. Cui para. 0023.).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cryptographic framework for protecting a domain’s information using keys and node across a fabric architecture of Case with incorporating an encryption accelerator in the network interface card based upon the teachings of Cui. The motivation being to offload certain computational functions to accelerator devices rather than consume processing power on those tasks. Cui para. 0019.
 
Claims 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Case in view of Okuno in view of DeMilo in view of Jaber.
Regarding claim 8, Case in view of Okuno in view of DiMilo discloses the limitations of claim 1. Case in view of Okuno in view of DiMilo does not disclose: wherein the storage module comprises a disaggregated array of independent storage from the fabric to comprise a redundant array of independent disks.
However, Jaber does disclose: wherein the storage module comprises a disaggregated array of independent storage from the fabric to comprise a redundant array of independent disks (external data storage can be in the form of a RAID system. Jaber para. 0042.).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cryptographic framework for protecting a domain’s information using keys and node across a fabric architecture of Case with a redundant array of independent disks based upon the teachings of Jaber. The motivation being to protect data by storing the information across a plurality of different storage devices. Jaber para. 0041.
Regarding claim 9, Case in view of Okuno in view of DiMilo discloses the limitations of claim 1. Case in view of Okuno in view of DiMilo does not disclose: further comprising a compute node memory, wherein the compute node memory comprises a disaggregated array of independent storage from the fabric to comprise a redundant array of independent disks.
However, Jaber does disclose: further comprising a compute node memory, wherein the compute node memory comprises a disaggregated array of independent storage from the fabric to comprise a redundant array of independent disks (data storage can be in the form of a RAID system. Jaber para. 0042.).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cryptographic framework for protecting a domain’s information using keys and node across a fabric architecture of Case with a redundant array of independent disks based upon the teachings of Jaber. The motivation being to protect data by storing the information across a plurality of different storage devices. Jaber para. 0041.

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Case in view of Okuno in view of DeMilo in view of Ndu (U.S. Pat. App. Pub. 2018/0211064 A1).
Regarding claim 17, Case in view of Okuno in view of DiMilo discloses the limitations of claim 11. Case in view of Okuno in view of DiMilo does not disclose: wherein the storage module comprises a Gen-Z persistent memory.
However, Ndu does disclose: wherein the storage module comprises a Gen-Z persistent memory (the main CPU, which would be persistent memory employs the Gen-Z protocol. Ndu para. 0019.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cryptographic framework for protecting a domain’s information using keys and node across a fabric architecture of Case with the use of Gen-Z persistent memory based upon the teachings of Ndu. The motivation being to use a standard memory device interface. Ndu para. 0019.

Claims 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Case in view of Barton in view of Cui. 
Regarding claim 18, Case discloses: a non-transitory, computer-readable medium storing computer-executable instructions, which when executed, cause a computer to: receive a request to store data using a storage module that is connected with a compute node over a fabric (the memory 130 (interpreted as the recited storage module) is connected with the multi-core SOC 100 (interpreted as the recited compute node) via the switch fabric 114 (interpreted as the recited fabric). Case Fig. 1 and paras. 0015-0016.), wherein: the compute node comprises a first [network] communication apparatus comprising the encryption (the SOC 100 includes an interface with the fabric 114. Case Fig. 1 and para. 0015.); and the storage module comprises a second network communication apparatus (the memory is coupled to the fabric by way of various interfaces such as the DIAC module 116 and the DDR DRAM interface 122. Case Fig. 1 and para. 0028. The IEE is coupled to the fabric which can be interpreted as an interface. Case para. 0017.); encrypt the data on the compute node (the inline encryption engine (IEE) 112 encrypts transaction data and is coupled to a switch fabric 114. Case Fig. 1 and para. 0017.); and send the encrypted data from the compute node to the storage module over the fabric (following path 304, the encrypted data, having been encrypted by the IEE, passes the coupling between the IEE and the fabric (interpreted as the recited fabric interface) over the fabric 114 on its way to the memory 130. Case Fig. 3, path 304 and para. 0044.).
Case does not disclose: network communication apparatus comprising the encryption; wherein: the storage module stores a first portion of the encrypted data on a first memory device of the storage module; the storage module stores a second portion of the encrypted data on a second memory device of the storage module; the second network communication apparatus generates the first portion of the encrypted data and the second portion of the encrypted data; and the second network communication apparatus specifies that the first portion of the encrypted data is stored on the first memory device and that the second portion of the encrypted data is stored on the second memory device.  
However, Barton does disclose: wherein: the storage module stores a first portion of the encrypted data on a first memory device of the storage module; the storage module stores a second portion of the encrypted data on a second memory device of the storage module; the second network communication apparatus generates the first portion of the encrypted data and the second portion of the encrypted data; and the second network communication apparatus specifies that the first portion of the encrypted data is stored on the first memory device and that the second portion of the encrypted data is stored on the second memory device (the object to be stored is divided into a number of segments, each segment corresponding to a portion of the object, and each of which is stored individually in the cloud storage system.  The system also generates a manifest file describing the relationship of the various segments to the original data file. Barton para. 0007. Object portions are stored among a plurality of storage servers 108. Barton Fig. 1a and paras. 0027 and 0118.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cryptographic framework for protecting a domain’s information using keys and node across a fabric architecture of Case with storing portions of data on separate devices based upon the teachings of Barton.  The motivation being to more efficiently handle the storage and management of large files in the cloud. Barton para. 0002.
Case in view of Barton does not disclose: network communication apparatus comprising the encryption.
However, Cui does disclose: network communication apparatus comprising the encryption (a cryptographic accelerator in conjunction with a network interface card. Cui para. 0023.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cryptographic framework for protecting a domain’s information using keys and node across a fabric architecture of Case with incorporating an encryption accelerator in the network interface card based upon the teachings of Cui. The motivation being to offload certain computational functions to accelerator devices rather than consume processing power on those tasks. Cui para. 0019.
Regarding claim 19, Case in view of Barton in view of Cui discloses the limitations of claim 18, wherein the data is encrypted with a first encryption key, and wherein the compute node comprises the first encryption key and a second encryption key (cryptographic key control establishes cryptographic keys and permissions. Case para. 0037.).  

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Case in view of Barton in view of Cui in view of Jaber.
Regarding claim 20, Case in view of Barton in view of Cui discloses the limitations of claim 18, wherein: the first portion of encrypted data is stored on a first plurality of memory devices; and the second portion of encrypted data is stored on a second plurality of memory devices (the object to be stored is divided into a number of segments, each segment corresponding to a portion of the object, and each of which is stored individually in the cloud storage system.  The system also generates a manifest file describing the relationship of the various segments to the original data file. Barton para. 0007. Object portions are stored among a plurality of storage servers 108. Barton Fig. 1a and paras. 0027 and 0118.). 
Case in view of Barton in view of Cui does not disclose: the storage module comprises a redundant array of independent disks.
However, Jaber does disclose: the storage module comprises a redundant array of independent disks (external data storage can be in the form of a RAID system. Jaber para. 0042.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cryptographic framework for protecting a domain’s information using keys and node across a fabric architecture of Case with a redundant array of independent disks based upon the teachings of Jaber. The motivation being to protect data by storing the information across a plurality of different storage devices. Jaber para. 0041.

Allowable Subject Matter
Claims 5, 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: So (U.S. Pat. App. Pub. 2011/0161657 A1), network security employing encryption across a fabric architecture; Abraham (U.S. Pat. App. Pub. 2020/0059459 A1), encryption module coupled to a fabric network interface; Fatula (U.S. Pat. App. Pub. 2005/0144283 A1), distributed storage architecture for packetized network traversing data; Lepeshenkov (U.S. Pat. App. Pub. 2015/0371052 A1), encryption module associated with cloud storage; Bernat (U.S. Pat. App. Pub. 2018/0285288 A1), fabric architecture facilitated by a network interface card; Gale (U.S. Pat. App. Pub. 2015/0138986 A1), fabric architecture facilitated by a network interface card.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493